UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

WALTER D MBJIA,
No. 18-CV-12189 (KMK)

Plaintiff,
ORDER

Y.

WHITE PLAINS SELF STORAGE CORP.,

Defendant.

 

 

KENNETH M. KARAS, United States District Judge:

On January 16, 2020, this Court issued an Opinion & Order dismissing pro se Plaintiffs
claims and providing Plaintiff with 30 days to amend his Complaint. (Dkt, No. 16.) However,
based on the text of the Opinion & Order and the Docket, there is no indication that the Opinion
& Order was ever mailed to Plaintiff, Accordingly, the Court respectfully requests that the Clerk
of Court mail a copy of the Opinion & Order, (Dkt. No. 16), to Plaintiff now.

Because it is unclear that Plaintiff ever received the Opinion & Order, the Court provides
Plaintiff with an additional 30 days from the date of this Order to amend his claims in
accordance with the deficiencies identified in the Court’s January Opinion & Order. Should
Plaintiff fail to amend within 30 days from the date of ¢his Order, his claims may be dismissed
with prejudice. The Clerk is respectfully requested to also mail a copy of this Order to Plaintiff.
SO ORDERED.

DATED: February 21, 2020 i ;
White Plains, New York Ath

KENNETH M. KARAS"
UNITED STATES DISTRICT JUDGE

 

 
